Morton, J.
The evidence to which the plaintiff excepted was admitted, as the exceptions state, solely for the purpose of contradicting Michael Healey, who was foreman of the gang in which the plaintiff worked, and who had testified how much the plaintiff was absent for several days following the accident. The time book from which the witness Child was allowed to testify was turned in to him by Michael Healey, and showed “ the time worked by the employees in his gang during December, 1897, and up to October, 1898.” Whether the entries were actually made by Michael Healey or not was immaterial. His act in turning the book in as the record of the time worked by the men in his gang amounted to a representation that they had worked the time therein set down, and as such evidence of the entries was admissible to contradict him. See Brigham v. Clark, 100 Mass. 430; Handy v. Canning, 166 Mass. 107.

Exceptions overruled.